Case 8:19-cv-00644-JVS-DFM Document 1-1 Filed 04/04/19 Page 1 of 13 Page ID #:5




                   EXHIBIT A
      Case 8:19-cv-00644-JVS-DFM Document 1-1 Filed 04/04/19 Page 2 of 13 Page ID #:6

                                                                                                                                                             SUM-1
                                              SUMMONS                                                     I                    FOR COURT USE ONLY
                                                                                                                           (SOLO PARA USO DE LA CORTE)
                                          (CI TACION JUD/CIAL)
 NOTICE TO DEFENDANT:
 (AVISO AL DEMANDADO):                                                                                           E LE CTRO N ICALLY FI LE D
 GREEWAY HEALTH LLC a Delaware limited liability company; and                                                     SL! P e!-i o r C oit tt of C al ifo rn ia,
                                                                                                                          Caunt~r' of Dran ge
  OO~S 1-100, mc usive
                                                                                                                  {}3/01/2019 at 11:25:GI.1 AM
 YOU ARE BEING SUED BY PLAINTIFF:                                                                                  Clerk of the Superior CoLtirt
 (LO ESTi4 DEIVIANDANDO EL DEMANDANTE):                                                                       B`st J e an nette D ovv.l i t7 g, D e pt!ty C I e r•k
 ERIK SCHWEISS, an individual


   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   be[ow.
      You have 30 CALENDAR DAYS after this summons and legal papers are served on you to fi[e a written response at this court and have a copy
   served on the p[aintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
   case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
   On[ine Se[f-Help Center (www.courtinfo.ca.gov/selfhelp), your county [aw library, or the courthouse nearest you. If you cannot pay the filing fee, ask
   the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
   may be taken without further warning from the court.
      There are other lega[ requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
   referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
   these nonprofit groups at the Ca!ifornia Legal Services Web site (www.lawhelpcalifornia.org), the Ca!ifornia Courts Online Self-He!p Center
   (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
   costs on any sett!ement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  iAVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
 continuaci6n.
    Tiene 30 DIAS DE CALENDARIO despubs de que le entreguen esta citaci6n y pape/es legales para presentar una respuesta por escrito en esta
 corfe y hacer que se entregue una copia al demandante. Una carta o una llamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y mas informaci6n en el Centro de Ayuda de /as Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en la corte que le quede mbs cerca. Si no puede pagar la cuota de presentaci6n, plda al secretario de la corte
 que le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
 podrb quitar su sueldo, dinero y bienes sin mas advertencia.
   Hay otros requisitos legales. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios /ega/es gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpca[ifornia.org), en el Centro de Ayuda de /as Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o e/
 co/egio de abogados /oca/es. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualqulerrecuperaci6n de $10,000 6 mas de valorrecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho cfvil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

The name and address of the court is:                                                                     cASE NUMBER:
(EI nombre y direcci6n de la corte es):                                                                   (N~men,deicasol: 30-2019-01054348-CUVT-CJC
                                                                                                                                              -4
Orange County Superior Court - Central Justice Center                                                                        J u d ge iG e offr•ey T. G I as s
700 Civic Center Drive West, Santa Ana, CA 92701
The name, address, and te[ephone number of plaintifPs attorney, or plaintiff without an attorney, is:
(EI nombre, la direcci6n y el numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
Robert G. Loewy, 20 Enterprise, Suite 310, Aliso Viejo, CA 92656; (949) 442-7103
                                                                                                                    it
DATE: 030112019
                                                                               Clerk, by         ~,y              j Dor~l~                                    Deputy
(Fecha)       l7AUID H. YAMASAKI, Clerk of the Court                           (Secretario)                                                                  (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).                                           Jeannette Dovyling
                                           NOTICE TO THE PERSON SERVED: You are served
                                           1. 0 as an individual defendant.
                                           2.      as the person sued under the fictitious name of (specify):
                      fh

~.~ ~x' ~~~,++__---•Y'~ C;+, ;~~ ;i        3. 0 on behalf of (specify): Greenway Health, LLC, a Delaware limited liability company
;C      Tlii:'I;!~!;i ip,:•.. ., . . _—
                    sy r't g                  under: 0 CCP 416.10 (corporation)                               0 CCP 416.60 (minor)
                               ~                            CCP 416.20 (defunct corporation)  0 CCP 416.70 (conservatee)
                                                     0 CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)
                                                     ~ other (specify): Corporation Code 17061 (Limited Liability Company)
                                           4. 0 by personal delivery on (date):
                                                                                                                                                               Page 1 of 1
Form Adopted for Mandatory Use        .
  Judicial Council of California                                       SUMMONS                                                       Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                       www.courtinfo.ca.gov
 SUM-100 [Rev. July 1, 2009]
    Case 8:19-cv-00644-JVS-DFM Document 1-1 Filed 04/04/19 Page 3 of 13 Page ID #:7




         1   ROBERT G. LOEWY (SBN 179868)
                   rloewyPrloewy.com                                ELECTRONIC:ALLY FILED
         2   LAW OFFICS OF ROBERT G. LOEWY, P.C.                     SupeFiar Ciouirt ef CalifoFnik
                                                                          CountV of Or-ange
             20 Enterprise, Suite 310
         3   Aliso Viejo, California 92656                          02/2812019 at ii:ao:ss AM
N
             Phone: (949) 442-7103; Fax: (949) 242-5105               Clerl€ of the Supierior Court
         4                                                           By grevl€ Israel,aeputx~~ CIerk
         5
             Attorneys for Plaintiff
             ERIK SCHWEISS
         6
         7
         8                SUPERIOR COURT OF THE STATE OF CALIFORNIA
         9                COUNTY OF ORANGE — CENTRAL JUSTICE CENTER
        10
        11   ERIK SCHWEISS, an individual,              Case No. 30-2019-01 054348-Cu-kNT-CJC

        12                      Plaintiff,              PLAINTIFF'S COMPLAINT FOR:
        13                      V.                 1. UNPAID WAGES;
        14 GREEWAY HEALTH, LLC, a                  2. PAYSTUB PENALTIES;
                                                   3. UNLAWFUL WAGE
           Delaware limited liability company; and    COMPLAINT RETALIATION;
        15 DOES 1-100, inclusive,
                                                   4. WHISTLEBLOWER
        16                   Defendants.              RETALIATION;
                                                   5. WAITING TIME PENALTIES;
        17                                         6. FAILURE TO PROVIDE
                                                      EMPLOYEE RECORDS; AND
        18                                         7. UNFAIR COMPETITION
        19                                        PARTIES Judge Geoffrey Glass

       20          1.      Plaintiff Erik Schweiss is an individual residing in Orange County,
       21 I California.
       22          2.      Defendant Greenway Health, LLC ("Greenway") is a limited
       23    liability company organized under the laws of the State of Delaware with its
       24    principal place of business in Tampa, Florida.
       25          3.      Plaintiff is ignorant of the true names and capacities of Defendants
       26    sued herein as Does 1-100, inclusive, and therefore sues these Defendants by such
       27    fictitious names. Plaintiff will amend this complaint to allege their true names
       28    and capacities when ascertained.



                                                      -1-
Case 8:19-cv-00644-JVS-DFM Document 1-1 Filed 04/04/19 Page 4 of 13 Page ID #:8




     1         4.     Plaintiff is informed and believes and based thereon alleges that each
     2   of the Doe Defendants is an agent, employee, alter ego, or affiliate of the other
     3   Defendants, is responsible in some manner for the unlawful conduct alleged
     4   herein, and may be served with process in the State of California. Each reference
     5   in this complaint to Defendants also refers to all Doe Defendants.
     6                      COMMON FACTUAL ALLEGATIONS
     7         5.     Greenway employed Plaintiff as an "Account Executive" from
     8   approximately December 2016 through October 2018. As an account executive,
     9   Plaintiff was responsible for selling Greenway technology and software solutions
    10   to medical groups and physicians, primarily in California. Plaintiff was paid on a
    11   commission basis throughout his tenure with Greenway.
   12          6.     Pursuant to California Labor Code §2751, Greenway was required to
    13   have a written commission plan for Plaintiff that "set forth the method by which
    14   the commissions shall be computed and paid." Greenway purported to comply
    15   with this statute by adopting the Fiscal Year 2018 Incentive Compensation Plan
    16   for Account Executive II (the "Commission Plan").
    17         7.     Pursuant to this Corrimission Plan, Plaintiff completed several sales
    18   in 2018 and was paid commission by Greenway. Subsequent to these sales,
    19   Greenway decided that the Commission Plan overcompensated Plaintiff and that
    20   the company would modify the commission formula — both on a go-forward basis
    21   and retroactively. To effectuate the retroactive change to the Commission Plan,
    22   Greenway deducted significant amounts from subsequent commissions to offset
    23   commissions that had already been paid to Plaintiff, which Greenway deemed to
    24   be excessive. Additionally, Greenway paid reduced commissions to Plaintiff on a
    25   go-forward basis based on tlie modified formula.
    26         8.     Notably, Greenway Health never obtained Plaintiff's agreement
    27   (written or verbal) to make these changes, nor did Greenway adopt a new written
    28   Commission Plan to reflect these changes.



                                                  -2-
                                              COMPLAINT
Case 8:19-cv-00644-JVS-DFM Document 1-1 Filed 04/04/19 Page 5 of 13 Page ID #:9




     1         9.     On or about the evening of October 16, 2018, Greenway's Chief
     2   Growth Officer, David House, conducted a get-to-know-you meeting with
     3   Plaintiff at the Westin Hotel in Sarasota, Florida. Mr. House stated that he was
     4   trying to gather information about the company from a number of employees as
     5   he was new to his position. In response, Plaintiff stated he was upset that
     6   Greenway had taken commissions from him earlier in the year and detailed the
     7   conduct set forth above. Plaintiff specifically stated that the company's conduct
     8   was wrongful and unfair, that Greenway should not have changed the
     9   commissions after the fact, and that he was entitled to receive the money he had
    10 earned.
    11         10. The next day, October 17, 2018, Mr. House called Plaintiff into an
    12   8:00 a.m. meeting with him and several other Greenway employees. At that
    13   meeting, Mr. House advised Plaintiff that Greenway was placing him on
    14   "administrative leave" due to his supposed negative attitude toward the company.
    15   Mr. House further instructed Plaintiff to leave the sales conference immediately,
    16   as the company did not want him affecting other Greenway employees.
    17         11. The next day, on October 18, 2018, Plaintiff emailed all of the
    18   attendees from the prior day's meeting, recapping what was communicated to him
    19   by Greenway. Plaintiff's email stated in part, "During that conversation, in
    20   response to David's question about how I felt about the company, I voiced my
    21   honest complaint that the company had wrongfully withheld wages that were
    22   owed to me by changing the comp plan and commission structure mid-year on
    23   deals I had already completed. On Tuesday, David said my compensation
    24   complaint reflected a"bad attitude" and he didn't want my bad attitude to spread
    25   to other employees, which is why I needed to leave ASAP." Greenway did not
    26   refute this email or otherwise challenge Plaintiff's record of what happened at the
    27   October 16th and 17th meetings.
    28



                                                 -3-
                                              COMPLAINT
Case 8:19-cv-00644-JVS-DFM Document 1-1 Filed 04/04/19 Page 6 of 13 Page ID #:10




     1          12. On or about October 19, 2019, Plaintiff participated in a conference
     2   call with Mr. House and Christy Salgado (from Greenway's Human Resources
     3   department). During the conference call, Greenway notified Plaintiff that it was
     4   terminating him for the reasons given in the October 17th meeting. During this
     5   conference call, Greenway did not refute any of the statements made in Plaintiff's
     6 October 18" email.
     7          13. Promptly after the conference call, Ms. Salgado emailed various
     8   termination-related documents to Plaintiff. In a reply, Plaintiff stated that it was
     9"unfortunate Greenway terminated me due to that one conversation I had with
    10 Dave on Tuesday night and my apparent bad attitude." Ms. Salgado did not
    11   refute Plaintiff s characterization of the reasoning for his termination or in any
    12   way suggest that Greenway was terminating Plaintiff for a different reason.
    13                  FIRST CAUSE OF ACTION — UNPAID WAGES
    14                                  Cal. Labor Code §204
    15                          (Against Greenway and Does 1-100)
    16          14. Plaintiff incorporates by reference each allegation set forth above as
    17   if fully set forth here and further alleges as follows.
    18          15. In or about 2018 and continuing through today, Greenway became
    19   indebted to Plaintiff for wages earned, but not paid.
    20         16. Pursuant to California Labor Code §204, Greenway was obligated to
    21   pay, but did not pay, all wages earned by Plaintiff on a semi-monthly basis.
    22         17. Plaintiff has been damaged in an amount equal to the wages earned,
    23   but not paid, to him by Greenway.
    24             SECOND CAUSE OF ACTION — PAYSTUB PENALTIES
    25                                  Cal. Labor Code §226
    26                          (Against Greenway and Does 1-100)
    27         18. Plaintiff incorporates by reference each allegation set forth above as
    28   if fully set forth here and further alleges as follows.



                                                   -4-
                                                COMPLAINT
Case 8:19-cv-00644-JVS-DFM Document 1-1 Filed 04/04/19 Page 7 of 13 Page ID #:11




     1          19. Pursuant to California Labor Code §226, Greenway was required to
     2   provide Plaintiff with accurate wage statements, on a semi-monthly basis, that
     3   itemized all wages earned by Plaintiff during that period.
     4          20. On multiple occasions in 2018, Greenway failed to provide Plaintiff
     5   with accurate wage statements as required by California Labor Code §226.
     6          21. Plaintiff is entitled to recover a$50 penalty for the first violation and
     7   a$100 penalty for all subsequent violations of California Labor Code §226.
     8      THIRD CAUSE OF ACTION — UNLAWFUL WAGE RETALIATION
     9                                 Cal Labor Code §98.6(a)
    10                          (Against Greenway and Does 1-100)
    11         22. Plaintiff incorporates by reference each allegation set forth above as
    12   if fully set forth here and further alleges as follows.
    13         23. Pursuant to California Labor Code §98.6(a), an employer "shall not
    14   discharge an employee or in any manner discriminate, retaliate, or take any
    15   adverse action against any employee or applicant for employment because the
    16   employee ... made a written or oral complaint that he or she is owed unpaid
    17 wages ...:"
    18         24. In or about October 2018, Plaintiff made written and oral complaints
    19   that he was owed wages. Greenway retaliated against Plaintiff by first placing
    20   him on administrative leave and then terminating him.
    21         25. Plaintiffs wage complaints were a substantial motivating reason for
    22   Greenway's decision to place him on administrative leave and terminate him.
    23         26. Plaintiff was harmed.
    24         27. Greenway's termination of Plaintiff was a substantial factor in
    25   causing Plaintiffs harm.
    26         28. Plaintiff has suffered damages in excess of the minimum jurisdiction
    27   of this Court.
    28



                                                  -5-
                                               COMPLAINT
Case 8:19-cv-00644-JVS-DFM Document 1-1 Filed 04/04/19 Page 8 of 13 Page ID #:12




     1          29. In engaging in the aforementioned conduct, Greenway acted with
     2   malice, oppression and/or fraud such that an award of punitive damages is
     3 justified.
     4     FOURTH CAUSE OF ACTION — WHISTLEBLOWER RETALIATION
     5                                 Cal Labor Code §1102.5
     6                          (Against Greenway and Does 1-100)
     7          30. Plaintiff incorporates by reference each allegation set forth above as
     8   if fully set forth here and further alleges as follows.
     9         31. Pursuant to California Labor Code § 1102.5(b), an "employer, or any
    10   person acting on behalf of the employer, shall not retaliate against an employee
    11   for disclosing information, or because the employer believes that the employee
    12   disclosed or may disclose information to ... a person with authority over the
    13   employee, or to another employee who has authority to investigate, discover, or
    14   correct the violation or noncompliance ... if the employee has reasonable cause to
    15   believe that the information discloses a violation of state or federal statute, or a
    16   violation of or noncompliance with a local, state, or federal rule or regulation,
    17   regardless of whether disclosing the information is part of the employee's job
    18   duties."        -
    19         32. In or about October 2018, Plaintiff disclosed to a Greenway
    20   employee "who has authority to investigate, discover, or correct the violation"
    21   that Greenway had unlawfully withheld wages owed to him.
    22         33. Plaintiff s whistleblowing complaints were a substantial motivating
    23   reason for Greenway's decision to place him on administrative leave and
    24 terminate him.
    25         34. Plaintiff was harmed.
    26         35. Greenway's termination of Plaintiff was a substantial factor in
    27   causing Plaintiff's harm.
    28



                                                  -6-
                                               COMPLAINT
Case 8:19-cv-00644-JVS-DFM Document 1-1 Filed 04/04/19 Page 9 of 13 Page ID #:13




     1           36. Plaintiff has suffered damages in excess of the minimum jurisdiction
     2 I I of this Court.
     3           37. Plaintiff is entitled to recover a$10,000 civil penalty pursuant to Cal
     4 Labor Code § 1102.5(f)
     5           38. In engaging in the aforementioned conduct, Greenway acted with
     6   malice, oppression and/or fraud such that an award of punitive damages is
     7 justified.
     8            FIFTH CAUSE OF ACTION — WAITING TIME PENALTIES
     9                                  Cal. Labor Code §203
    10                          (Against Greenway and Does 1-100)
    11          39. Plaintiff incorporates by reference each allegation set forth above as
    12   if fully set forth here and further alleges as follows.
    13          40. California Labor Code §201 (a) provides, in part, "if an employer
    14   discharges an employee, the wages earned and unpaid at the time of discharge are
    15   due and payable immediately."
    16          41. California Labor Code §202 (a) provides, in part, "if any employee
    17   not having a written contract for a definite period quits his or her einployment, his
    18   or her wages shall become due and payable not later than 72 hours thereafter ...."
    19          42. Beginning in October 2018 and continuing through today, Greenway
    20   willfully failed to pay wages earned by Plaintiff upon his termination of
    21 employment.
    22          43. California Labor Code §203 provides, in part, "if an employer
    23   willfully fails to pay, without abatement or reduction, in accordance with Sections
    24   201, 201.5, 202 and 205.5, any wages of an employee who is discharged or who
    25   quits, the wages of the employee shall continue as a penalty from the due date
    26   thereof at the same rate until paid or until an action therefore is commenced; but
    27   the wages shall not continue for more than 30 days.
    28



                                                  -7-
                                               COMPLAINT
Case 8:19-cv-00644-JVS-DFM Document 1-1 Filed 04/04/19 Page 10 of 13 Page ID #:14




      1         44. Because Greenway willfully failed to pay all wages due Plaintiff at
      2   the time of his termination, he is entitled to recover an additiona130 days of
      3 wages.
      4       SIXTH CAUSE OF ACTION — FAILURE TO PROVIDE RECORDS
      5                             California Labor Code §1198.5
      6                          (Against Greenway and Does 1-100)
      7         45. Plaintiff incorporates by reference each allegation set forth above as
      8   if fully set forth here and further alleges as follows.
      9         46. California Labor Code § 1198.5(a) provides "Every current and
     10   former employee, or his or her representative, has the right to inspect and receive
     11   a copy of the personnel records that the employer maintains relating to the
     12   employee's performance or to any grievance concerning the employee."
     13         47. CaliforniaLabor Code § 1 198.5(b)(1) provides "the employer shall
     14   make the contents of those personnel records available for inspection to the
     15   current or former employee, or his or her representative, at reasonable intervals
     16   and at reasonable times, but not later than 30 calendar days from the date the
     17   employer receives a written request, unless the current or former employee, or his
     18   or her representative, and the employer agree in writing to a date beyond 30
     19   calendar days to inspect the records, and the agreed-upon date does not exceed 35
     20   calendar days from the employer's receipt of the written request. Upon a written
     21   request from a current or former employee, or his or her representative, the
     22   employer shall also provide a copy of the personnel records, at a charge not to
     23   exceed the actual cost of reproduction, not later than 30 calendar days from the
     24   date the employer receives the request, unless the current or former employee, or
    25    his or her representative, and the employer agree in writing to a date beyond 30
    26    calendar days to produce a copy of the records, as long as the agreed-upon date
    27    does not exceed 35 calendar days from the employer's receipt of the written
    28 request.



                                                    -s-
                                                COMPLAINT
Case 8:19-cv-00644-JVS-DFM Document 1-1 Filed 04/04/19 Page 11 of 13 Page ID #:15




      1          48. On January 28, 2019, Plaintiff (through his counsel) requested a
      2   copy of his entire personnel file from Greenway, including any "grievance
      3   concerning the employee," as soon as possible and in no event later than 30 days.
      4          49. On February 24, 2019, Plaintiff reiterated his request for the entire
      5   personnel file and noted the deadline to produce was February 27, 2019.
      6          50. On February 27, 2019, Greenway's counsel produced a smattering of
      7   payroll and employment application documents, but not a single grievance
      8   document or any other document relating to the reasons for Plaintiffs termination
      9(despite previously implying that such documents existed). Greenway's counsel
     10   advised that more documents would be produced at some unspecified time in the
     11   future after her office could "receive and label them."
     12          51. Plaintiff has not agreed to Greenway's delay in producing his
     13 personnel file.
     14          52. Greenway's failure to produce Plaintiffs entire personnel file
     15   constitutes a violation of California Labor Code § 1198.5.
     16          53. Greenway's violation entitled Plaintiff to a$750 penalty under
     17   California Labor Code § 1198.5(k);
     18          54. Plaintiff is entitled to an order from this Court requiring Greenway to
     19   turn over the entire personnel file pursuant to California Labor Code § 1198.5(1).
     20          55. Plaintiff is entitled to recover his attorneys' fees pursuant to
     21   California Labor Code § 1198.5(1).
     22           SEVENTH CAUSE OF ACTION — UNFAIR COMPETITION
     23                         Cal. Bus. & Prof. Code §§17200 et seq.
     24                          (Against Greenway and Does 1-100)
     25         56. Plaintiff incorporates by reference each allegation set forth above as
     26   if fully set forth here and further alleges as follows.
     27
     28



                                                    -9-
                                                 COMPLAINT
Case 8:19-cv-00644-JVS-DFM Document 1-1 Filed 04/04/19 Page 12 of 13 Page ID #:16




      1            57.   As set forth above, Defendants committed unlawful acts that violated
      2   Business and Professions Code §§ 17200 et seq., including multiple violations of
      3   the California Labor Code.
      4            58.   As a result of the aforementioned acts, Plaintiff has lost and
      5   continues to lose money or property, and has suffered and continues to suffer
      C7 injury in fact.
      7            59.   Plaintiff is entitled to restitution pursuant to California Business and
      8   Professions Code § 17203 for, among other things, all unpaid wages and interest.
      9                                 PRAYER FOR RELIEF
     10            WHEREFORE, Plaintiff Erik Schweiss prays for a judgment in his favor
     11   and against Defendants, and each of them, as follows:
     12            l.    Compensatory damages in an amount to be determined at the time of
     13 I trial;
     14            2.    Preliminary and permanent injunctive relief;
     15            3.    Penalties under the California Labor Code;
     16            4.    Punitive damages;
     17            5.    Prejudgment interest;
     18            6.    Reasonable attorneys' fees, expert fees and costs of suit; and
     19            7.    Such other and further relief as the Court may deem proper.
     20
    21     Dated: February 28, 2019              LAW OFFICES OF ROBERT G. LOEWY, P.
                                                 ROBERT G. LOEWY
    22
    23
                                                 By:     /s/Robert G. Loewy.
    24                                                      Robert G. Loewy
    25                                           Attorneys for Plaintiff ERIK SCHWEISS
    26
    27
    28



                                                       -IO-
                                                 COMPLAINT
   Case 8:19-cv-00644-JVS-DFM Document 1-1 Filed 04/04/19 Page 13 of 13 Page ID #:17

  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Barnumber, andaddress):                                                   FOR COURT USE ONLY
  -Robert G. Loewy (SBN 179868)
    Law Offices of Robert G. Loewy, P.C.
    20 Enterprise, Suite 310
    Aliso Viejo, CA 92656                                                                                       ELECTR.ONICALL'Y` FILED
                             /                                                                                      StIperior Courrt of i alifnrnia,
                949) 468 -~ 7150
          TELEPHONE NO.:                                     FAx NO.: (949) 242-5105
                       F L            1~
  ATTORNEY FOR (Name): lalntllf L'rlk Scllwelss                                                                            C011f7t'},' Of IJ['3rlgB

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Orange                                                                   02a 28;'2{M19 at 11:50:36 :41
                                               ~~ 7
    STREET ADDRESS: 700 ~.'1v1C l.enter Drlve VV    est                                                             Ller-k of the Sstperior CoLfiirt
       MAILING ADDRESS:
                                                                                                                    BV Brook Israel,DeputV Clerk
      CITYANDZIPCODE: S'anta tia 92701
         BRANCH NAME: Central Justice Center
   CASE NAME:
   Erik Schweiss v. Greenway Health, LLC
                                                                                                          CASE NUMBER:
       CIVIL CASE COVER SHEET                                    Complex Case Designation
 ✓ Unlimited
 0               0 Limited                                                                                30-2015-01054348-tU-4VT-CJC
   (Amount           (Amount                                ~ Counter 0 Joinder
   demanded          demanded is                           Filed with first appearance by defendant        Jt,DGE: Judge Geoffrey Glass
   exceeds $25,000)  $25,000 or less)                         I(Cal. Rules of Court, rule 3.402)            DEPT:

                                      trems 7-0 Detow nlUst be completea (see tnstructions on paae 1).
     Check one box below for the case type that best describes this case:
     Auto Tort                                   Contract                                         Provisionally Complex Civil Litigation
     E] Auto (22)                                0 Breach of contract/warranty (06)               (Cal. Rules of Court, rules 3.400-3.403)
     EJ Uninsured motorist (46)                                 Rule 3.740 collections (09)       ~ Antitrust/Trade regulation (03)
     Other PI/PD/WD (Personal Injury/Propert.y           0 Other collections (09)                 ~ Construction defect (10)
     Damage/Wrongful Death) Tort                         0 Insurance coverage (18)                0 Mass tort (40)
     0 Asbestos (04)                                     0 Other contract (37)                    ~ Securities litigation (28)
     0 Product liability (24)                            Real Property                            El Environmental/Toxic tort (30)
     0 Medical malpractice (45)                          ~ Eminent domain/inverse                 ~ Insurance coverage claims arising from the
     ~ Other PI/PD/WD (23)                                     condemnation (14)                        above listed provisionally complex case
                                                   0 Wrongful eviction (33)                             types (41)
     Non-PI/PD/WD (Other) Tort
     0 Business tort/unfair business practice (07) 0 Other real property (26)                     Enforcement of Judgment
     ~ Civil rights (08)                           Unlawful Detainer                              El Enforcement of judgment (20)
     0 Defamation (13)                             0 Commercial (31)                              Miscellaneous Civil Complaint
     0 Fraud (16)                                        0 Residential (32)                       0 RICO (27)
     0 Intellectual property (19)                        0 Drugs (38)                             0 Other complaint (not specified above) (42)
     0 Professional negligence (25)                      Jdi'IR
                                                          u cta evlew
                                                                   '
                                                                                                  Miscellaneous Civil Petition
     0 Other non-PI/PD/WD tort (35)                      =1 Asset forfeiture (05)
                                                                                                         Partnership and corporate governance (21)
     Employment                                          ~ Petition re: arbitration award (11)
                                                                                                  0 Other petition (not specitied above) (43)
     ✓ Wrongful termination (36)
     0                                                   0 Writ of mandate (02)
     0 Other employment (15)                             n Other iudicial review (39)
2. This case " is         I V I is not     complex under rule 3.400 of the California Rules of Court. If the case is comnlex mark thP
   factors requiring exceptional judicial management:
     a.           Large number of separately represented parties            d. 0 Large number of witnesses
     b. 0 Extensive motion practice raising difficult or novel              e. 0 Coordination with related actions pending in one or more courts
                 issues that will be time-consuming to resolve                      in other counties, states, or countries, or in a federal court
     c. 0 Substantial amount of documentary evidence                        f. 0 Substantial postjudgment judicial supervision

                                             ✓ monetary b. 0 nonmonetary; declaratory or injunctive relief
3. Remedies sought (check all that apply): a.0                                                                                                  c. 0 punitive
4. Number of causes of action (specify): seven
5. This case 0 is         ~✓ is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)

Date: February 28, 2019
                                                                                    k/s/ Robert G. Loewy
                                                                                                 (SIGNATURE OF PARTY OR A


  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl~r.
                                                                                                                                                              aqe 1 of 2
Form Adopted for Mandatory Use                                                                               Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of California                         C I VI L CAS E C OV E R S H E ET                            Cal. Standards of Judicial Administration, std. 3.10
   CM-010 [Rev. July 1, 2007]                                                                                                                      www.courtinfo.ca.gov
